Bothrock, J.
This appeal was presented to this court upon a transcript of the indictment, the record entry of the trial, showing a verdict of guilty, the overruling of a motion for a new trial, and judgment on the verdict. It also appears that an appeal was taken. An argument was. presented in behalf of appellant which makes reference to the pages of a transcript of evidence taken by a shorthand reporter upon the trial. What purports to. be a transcript of evidence is found among the papers', but it is in no way identified as the transcript of the evidence in this case by any certificate of the clerk of the district court. It appears to be an original transcript made by a shorthand reporter. The attorney general, in a brief argument, presents the *102question that the court cannot consider what purports to be a transcript of the evidence, because there is no certificate ®f the clerk of the 'district court attached thereto. We think that this contention' is well founded. If this is the original transcript made by the shorthand reporter, it cannot be considered as of record. See Cox v. Macy, 76 Iowa, 316 (41 N. W. Rep. 28), Lookabill v. Foulks, 83 Iowa, 423 (49 N. W. Rep. 1019). The judgment of the district court is affirmed.